FILE COPY


                                  M A N D A T E

TO THE 23RD DISTRICT COURT of MATAGORDA COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 13th day of
August, 2015, the cause upon appeal to revise or reverse your judgment between

City of Bay City,                                                              Appellant,
                                            v.
Bobbie P. Gaspard                                                               Appellee.
CAUSE NO. 13-14-00439-CV                                         (Tr.Ct.No. 13-E-0110-CV)

was determined; and therein our said Court made its order in these words:

THE THIRTEENTH COURT OF APPEALS, having considered this cause on appeal,
concludes the judgment of the trial court should be reversed and rendered. The Court
orders the judgment of the trial court REVERSED and RENDERS judgment that the
case be DISMISSED WITH PREJUDICE. Costs of the appeal are adjudged against
appellee.

We further order this decision certified below for observance.

                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 27th day of October, 2015.




                                                 Dorian E. Ramirez, CLERK